Dryers, J.
The instructions of the presiding judge state substantially the propositions that an officer, who is provided with a warrant to arrest one charged with a misdemeanor, and who has information which leads him reasonably to believe that the person sought is within the dwelling-house of a third person, upon notice to such third person that he has a warrant against one who is in the house, and, upon demanding admission, such admission being refused, is entitled, for the purpose of serving his warrant, to make forcible entrance through the outer door of the house; and further, that the officer cannot be treated, when he has thus entered, by the owner of the house, as a trespasser therein, even if he has failed to notify the owner who the person sought to be arrested is, (no inquiry having been made in relation thereto,) and even if such person is not actually within the house.
The doctrine that a man’s house is his castle, which cannot be invaded in the service of process, was always subject to the exception that the liberty or privilege of the house did not exist against the king. It had no application, therefore, to the criminal process. Even in case of a misdemeanor, while it has been held in some cases that, before breaking open the outer door, the officer should demand admission, it is fully recognized in all the cases, that, after such demand and its refusal, the officer may lawfully enter by force and serve his process, even if it be against the occupant of the house. Launock v. Brown, 2 B. & Ald. 592. Burdett v. Abbot, 14 East, 1, 163. Curtis’s case, Fost. 135. Semayne’s case, 5 Rep. 91. Kneas v. Fitler, 2 S. & R. 263. As this privilege of the house is intended for the benefit of the occupant thereof and his family, it would necessarily follow that when he could not be protected by it, no third person could. Semayne’s case, ubi supra.
The rule cited by the defendant’s counsel from 2 Hale P. C. 103, 117, that an officer who breaks into another’s house to arrest a felon is justified if he is found therein, but otherwise not, does not apply to the case of an officer who, holding a warrant against an alleged offender, has reasonable cause to believe that he is within such house, and who, after demanding admittance and being refused, then forcibly enters. Commonwealth v. Irwin, 1 Allen, 587.
*197Nor would the occupant of the house have any ground of complaint, even if he were not informed who the person thus sought actually was, when he made no inquiry in reference to it. Unless he endeavored to be further informed, it was sufficient for him to know that an officer, provided with a. warrant against an alleged offender, who believed that he was within his house, was seeking to arrest him there.
The instructions given upon the hypothesis that the defendant did not hear or understand that the officer had a warrant, but acted upon the honest belief that he was attempting an unjustifiable invasion of his premises, were all that the defendant could justly claim. If the sixth instruction requested, which was that “ if the officer was first seen by the defendant while in the act of breaking open the defendant’s outer door, the defendant was not required to inquire his business, if he notified him to leave, before he could repel the invasion of the officer,” meant only that if what the defendant thus saw was all that was then known to him, he was justified in repelling the invasion by force, it was fully covered by the instructions actually given upon this subject. If, however, it was intended to ask a ruling that, while the object of the officer, and the purpose for which he was seeking an entrance, were known to the defendant, yet, if the first that was actually seen by the defendant was the attempt to break open the outer door, he could thus repel the invasion, such ruling should not have been given.
The ninth instruction requested was that if the defendant “ had not the specific intent to kill, yet he must have had in his mind the probable fatal result of his act, otherwise an intent to kill cannot be inferred,” need not have been given. It was essential to a conviction of the charge of assault with intent to kill, that such intent should be proved. But the charge of the judge upon, this point was all that the case required. The jury were instructed that if the assault was “ committed with an intent to kill said Woodman,” by which was obviously meant an intent shown by some direct evidence, or committed “by wanton or reckless acts, the ordinary and natural consequence of which would be the killing of said Woodman, the jury would be justified in finding the defendant guilty of an assault with intent to kill.” These instructions do not assume that “ reckless or wan*198ton acts,” as therein described, constitute in themselves the in* tent which was to be proved, but that they furnish evidence from which such intent may be inferred, and justify the jury in finding its existence. To have adopted the instruction requested might have led the jury to believe that it was necessary to find a specific intent, or the contemplation of a probable fatal result, by evidence other than that which might be afforded by proof of such acts.
The eighth instruction requested by the defendant, that “if he had no intention to kill Woodman, or was not actuated by a reckless or wanton disregard of whether he killed him or not, he cannot be convicted on the first count,” was given. Having been given at his request, if liable to be construed by the jury as authorizing a conviction on the first count, even if an intent to kill was not shown, but something less than this, the defendant cannot object thereto. But in connection with the charge of the judge, which treats reckless and wanton acts, the natural result of which would be the killing of another, as evidence only which would justify the jury in finding this intent, such construction could hardly have been given to it. Exceptions overruled.